Title: From Thomas Jefferson to Lister Asquith, 13 January 1786
From: Jefferson, Thomas
To: Asquith, Lister



Sir
Paris, Jan. 13. 1786.

I have duly received your letter of the 2d. instant. The delays which have attended your enlargement have been much beyond my expectation. The reason I have not written to you for some time has been the constant expectation of receiving an order for your  discharge. I have not yet received it however. I went to Versailles three days ago and made fresh applications on the subject. I received assurances which give me reason to hope the order for your discharge should soon be made out. Be assured it shall not be delayed a moment after it comes to my hands, and that I shall omit no opportunity of hastening it. In the mean time I think you may comfort yourself and companions with the certainty of receiving it ere long. I am Sir Your most humble servant,

Th: Jefferson

